   Case 16-04124                Doc 102     Filed 12/20/18 Entered 12/20/18 12:53:09             Desc Main
                                             Document     Page 1 of 1


                                      UNITED STATES BANKRUPTCY COURT
                                           DISTRICT OF MINNESOTA


   In re:
   Paul Hansmeier,
                  Debtor.                                         BKY 15-42460
   --------------------------------------------------
   Paul Hansmeier,                                                ADV 16-4124
                     Plaintiff,
   v.                                                             ORDER TO SHOW CAUSE
   Sandipan Chowdhury and Booth
   Sweet LLP,
                    Defendants.


 At Minneapolis, Minnesota, December 20, 2018.

                       IT IS ORDERED:

                       There will be a hearing on January 9, 2019 at 10:30 a.m. in courtroom no.

 8 West, United States Courthouse, 300 South Fourth Street, Minneapolis, Minnesota, to

 show cause as to why the defendants should not be subject to sanctions in the amount

 of $1,000.00 per day and arrested for failure to comply with the Court's order dated

 December 13, 2018.




                                               /e/ Kathleen H. Sanberg
                                               KATHLEEN H. SANBERG
                                               CHIEF UNITED STATES BANKRUPTCY JUDGE

NOTICE OF ELECTRONIC ENTRY AND                                        NOTICE OF ELECTRONIC ENTRY AND
FILING ORDER OR JUDGMENT                                              FILING ORDER OR JUDGMENT
Filed and Docket Entry made on 12/18/2018                             Filed and Docket Entry made on 12/20/2018
Lori Vosejpka, Clerk, by LH                                           Lori Vosejpka, Clerk, by LH
